Citation Nr: 0021981	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel
INTRODUCTION

The veteran had active duty from July 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The RO denied service connection for a back injury in a 
September 1986 rating decision.  It notified the veteran of 
that decision but he did not initiate an appeal.  In an April 
1989 rating decision, the RO found that no new and material 
evidence had been received to reopen the claim.  The RO also 
notified the veteran of that action.  He again did not 
initiate an appeal.  

2.  Evidence received since the April 1989 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  Medical evidence shows that the veteran currently suffers 
from residuals of a back injury incurred during active duty 
service.  


CONCLUSIONS OF LAW

1.  The rating decisions of September 1986 and April 1989 are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1999).

2.  New and material evidence has been received since the 
April 1989 rating decision to reopen the veteran's claim of 
entitlement to service connection for residuals of a back 
injury.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  
3.  The veteran incurred a back injury during active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen the Claim

In April 1986, the veteran submitted his original disability 
claim for compensation for a back injury.  The RO denied 
service connection for a back injury in a September 1986 
rating decision and notified the veteran of that decision, 
but he did not initiate an appeal.  In an April 1989 rating 
decision, the RO found that no new and material evidence had 
been received to reopen the claim.  The RO also notified the 
veteran of that action.  He again did not initiate an appeal.  
Therefore, the RO's rating decisions of September 1986 and 
April 1989 are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1999).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  Thus, the Board must perform a three-step 
analysis when a veteran seeks to reopen a claim based on new 
evidence.  Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change).      

First, the Board must first determine whether the evidence is 
new and material.  Elkins, 12 Vet. App. at 218-19.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins, 12 Vet. App. at 
219.  It is emphasized that, after Hodge, new and material 
evidence may be presented to reopen a claim, even though the 
claim is ultimately not well grounded. Id. at 218.   

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

In the September 1986 rating decision, the RO denied service 
connection for a back injury because there was no evidence of 
a back injury or residuals.  In the April 1989 decision, the 
RO found no new and material evidence to reopen the claim.  
At the time of the April 1989 rating decision, the evidence 
consisted of service medical records, service records, 
various private medical records, and copies of notes 
concerning a June 1988 surgical procedure.  

Evidence submitted after the April 1989 rating decision 
includes the veteran's August 1997 statement, statements from 
the veteran's service comrades, the report of the October 
1997 VA examination, copies of photographs and a copy of a 
page from the "yearbook" of the veteran's unit, VA 
outpatient treatment records, private medical statements, and 
the veteran's testimony from his June 2000 hearing before a 
member of the Board.    

Reviewing the claims folder, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim.  Specifically, the comrade statements each relate that 
the veteran suffered injury in service in a truck accident.  
Moreover, in a July 1999 statement, William R. Francis, Jr., 
M.D., states that he reviewed the veteran's service and 
civilian medical records, as well as the statements from the 
veteran and his comrades, and concluded that the veteran 
incurred a burst injury to the lower lumbar spine in service 
and that his subsequent medical problems resulted from that 
injury.  Clearly, this evidence is not cumulative or 
duplicative of evidence previously of record and is extremely 
important to the veteran's case.  The Board finds that the 
evidence is so significant that consideration with all the 
evidence of record is required.  38 C.F.R. § 3.156(a).  
Therefore, the Board finds that new and material evidence has 
been received to reopen the veteran's claim for service 
connection for residuals of a back injury and the claim is 
reopened.  38 U.S.C.A. § 5108; Winters, 12 Vet. App. at 206.    


Service Connection for Residuals of a Back Injury

As discussed above, new and material evidence has been 
received to reopen the veteran's claim for service connection 
for residuals of a back injury.  As a preliminary matter, the 
Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Winters, 12 Vet. 
App. at 206.  The Board also finds that the veteran has had 
ample opportunity to present evidence and argument on the 
matter and that he therefore will not be prejudiced by the 
Board's current consideration of his claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Factual Background

The veteran's service medical records, including the March 
1946 separation examination, were negative for history, 
complaints, or physical findings concerning the lumbar spine.  
An April 1998 response from the National Personnel Records 
Center indicated that records from the Surgeon General's 
Office were not available.  

Private medical records related that the veteran suffered a 
work-related injury in June 1983, causing knee and back pain.  
Notes dated in November 1984 showed that he had an existing 
diagnosis of degenerative disc disease (DDD) of the lumbar 
spine.  X-rays reviewed showed marked DDD of the lumbar spine 
and old fractures of L1 and L3.  According to April 1985 
notes from Alexander E. Brodsky, M.D., the veteran had a 
history of falling 47 feet in 1953, incurring many injuries, 
including to the lower back.  In 1975, he fell 14 feet and 
injured the back, sustaining hairline fractures of two lumbar 
vertebrae.  

Records from Richard J. Kearns, M.D., included notes dated in 
December 1985, in which the veteran stated that he had lower 
back pain from the work-related knee injury due to altered 
gait.  In a February 1987 letter, Dr. Kearns indicated that 
he believed that the veteran's back pain was caused or 
aggravated by altering his gait as a result of a knee injury.  

During the August 1986 VA examination, the veteran reported 
that he hurt his back in service when a truck broke.  In 
addition, in 1954 he fell 47 feet and landed on his feet, 
suffering multiple extremity fractures.   

Records from Dr. Francis indicated that the veteran underwent 
low back surgery in June 1988.  The related notes were 
significant for complaints of low back pain for the past 40 
plus years with a history of multiple back injuries, 
including a 50-foot fall in the mid 1950s and a serious motor 
vehicle accident in World War II.  

In an August 1997, the veteran related that he incurred a 
spinal injury in service in 1945.  He was in the driver's 
seat of a modified line truck with a winch on the back.  The 
winch shut off failed and caused the truck to be pulled into 
a "v" shape.  The veteran was pinned behind the steering 
wheel and had to be cut out of the truck.  He was taken to 
the battalion hospital, unconscious, for treatment.  With his 
statement, the veteran submitted statements from F.T.H., 
A.E.B., G.D.H., and L.A., who were all part of the veteran's 
unit.  Each recalled that the veteran had been injured in a 
truck accident in service.  

In a May 1997 statement, Dr. Francis indicated that the 
veteran had been a patient since February 1988.  He presented 
with multilevel osteoarthritic disease in his lumbar spine 
compounded by the results of an old compression injury at L3.  
The veteran had asked him whether the compression injury at 
L3 could be associated with an injury he sustained in 
service.  He produced pictures of a truck that he was driving 
when an accident caused the frame to break and the cab to be 
crushed, pinning him in the car.  Dr. Francis stated that the 
description of the accident was certainly consistent with a 
compression injury of L3, but without interval X-rays, he 
could not tell conclusively if that was the case.  

The veteran was afforded a VA orthopedic examination in 
October 1997.  There was no indication that the examiner 
reviewed the claims folder for the examination.  The veteran 
had a history of sustaining a lower back injury in 1945 in 
service in a truck accident.  He did not receive any 
treatment at that time.  In 1987 or 1988, he incurred a work-
related injury when he slipped and fell.  Thereafter, he 
underwent back surgery.  The VA examiner commented that the 
veteran had a severe work-related injury superimposed on his 
alleged service-related injury.  He advised that he had no 
way to quantify the condition of the spine prior to the work-
related injury or to determine to what extent the alleged 
service-related injury played a part in his current lumbar 
condition.   

In a July 1999 statement, Dr. Francis indicated that, at the 
veteran's request, he had reviewed the veteran's service 
medical records, civilian medical records, and statements 
made concerning the alleged in service accident.  He added 
that he knew about the veteran's injury when he presented in 
his office for treatment.  Dr. Francis stated that the 
veteran suffered from significant spondylitic changes after a 
burst injury to the lower lumbar spine.  After reviewing the 
evidence, Dr. Francis concluded that this injury occurred 
while the veteran was on active duty and that his subsequent 
medial problems resulted from that injury. 

During the June 2000 hearing before a member of the Board, 
the veteran again described how he was injured in service.  
He was in sick bay for about four days thereafter.  He denied 
injuring his back in 1983, but rating stated that he had 
continued to have back problems since service.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in-service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some inservice incident to which the current 
disability may be connected.  Clyburn v. West, 12 Vet. App. 
296, 303 (1999); Arms v. West, 12 Vet. App. 188, 194-95 
(1999); Wade v. West, 11 Vet. App. 302, 304-305 (1998); Russo 
v. Brown, 9 Vet. App. 46, 50 (1996); Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995).   
  
In this case, the veteran claims entitlement to service 
connection for residuals of a back injury suffered in 
service.  The Board notes that the veteran relates that he 
engaged in combat with the enemy in service.  However, the 
circumstances under which the alleged back injury occurred, a 
truck accident, are not related to combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable.  

Reviewing the evidence discussed above, the Board observes 
that there is evidence both contrary to and in support of the 
veteran's claim, both as to actual incurrence of a back 
injury in service and as to the relationship with the 
veteran's current back disorder.  Private medical records 
dated prior to June 1988 fail to reveal reports of a service-
related back injury.  However, they do include the veteran's 
reports of suffering back injuries in falls in 1953 and 1975.  
Contemporaneous treatment records from Dr. Kearns reflect the 
opinion of both the doctor and the veteran that the back pain 
was related to an altered gait as a result of the June 1983 
work-related knee injury.  The October 1997 VA orthopedic 
examination report shows that the examiner was unable to 
offer an opinion as to etiology of the veteran's back 
disorder.          

The veteran first reported a back injury in service during 
the August 1986 VA examination.  The reported injury is also 
reflected in records from Dr. Francis.  The veteran has 
produced sworn testimony as to the incurrence of the injury, 
as well as numerous statements from service comrades, each of 
whom recalls the veteran being injured in a truck accident in 
service.  In his May 1997 statement, Dr. Francis opines that 
alleged accident was consistent with the veteran's 
presentation, but adds that he could not be sure of causation 
without additional evidence.  In the July 1999 statement, 
after a review service medical records, civilian medical 
records, and other statements about the accident, Dr. Francis 
concludes that the veteran incurred a burst injury to the 
lower lumbar spine on active duty. 
    
When the evidence of record is in a state of relative 
equipoise, the law requires that the Board resolve doubt in 
the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The Board finds that such a balance of positive and 
negative evidence exists in this case.  Accordingly, 
resolving doubt in the veteran's favor, the Board finds that 
the evidence supports entitlement to service connection for 
residuals of a back injury.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. §§ 3.102, 3.303.    


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for residuals of a back 
injury is granted. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



- 10 -


